DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 
“bottom 83” as described in the specification.  Fig. 13-14 shows Ref. 83A and 83B but does not show Ref. 83 as described in Para. 0061.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. 0048: line 7, “station300where” should be “station 300 where”   
Para. 0061: “The front face” is unclear.  Where in the figures of the containers (80) is Applicant referring to as “the front face”?  Applicant needs to further clarify this in the description and/or the drawings.
Para. 0064: Is Applicant referring to the second connector 96?  It appears Applicant should insert, “96” after “second connector”.  This is unclear because Applicant also uses “rearward connector 96”.  It appears that the rearward connector and the second connector are the same element.  If so, Applicant should use consistent terminology for clarity.
Para. 0050-0115: each element that includes a reference number should include the reference number after the element in the description.  The missing reference numbers make the description vague.  For instance, in several paragraphs, “storage locations” should be “storage locations 50”.  In various paragraphs, such as Para. 0050 in line 2, “vehicles” should be “vehicles 200”. Applicant should also insert “80” after “container” or “containers” beginning in Para. 0050 for clarity.  All missing reference numbers for elements in any paragraph in the detailed description should be included as appropriate.
Appropriate correction is required.

Claim Objections
Claims 1-12, and 14-18 are objected to because of the following informalities:  
Relative to claim 1, Applicant should insert a “,” after: “items” in line 2 and “destination” in line 3.    Applicant should delete the “wherein” before “the vehicle comprises” in line 3.  In line 6, Applicant should insert, “further” before “includes”.  In line 5, Applicant should replace “wherein” with “and”.  In line 7, Examiner recommends Applicant replace, “wherein the container comprises:” with “the container comprising:”  In line 18, Applicant should insert a “,” after “wall”.  In line 20, Applicant should insert, “and”, after “horizontally;”.  In line 21, Applicant should remove the “wherein” before “the first”. 
Relative to claim 4, Applicant should insert a “,” after “upwardly” in line 2.
Relative to claim 7, “receptable” should spelled as “receptacle” in line 1.
Relative to claim 11, Applicant should insert a “,” after “height” in line 1.
Relative to claim 13, line 1, Applicant should insert a “,” after “tongue”.
Relative to claims 2-12, and 14-18, Examiner recommends that Applicant insert a ‘,’ after “claim N” in line 1.  For instance, claim 2 can be, “The container of claim 1, ..”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Relative to claim 13, it is not clear as to whether the claim is an independent claim.  The claim recites “A combination comprising the container of claim 1 and a second container configured similarly to the container of claim 1” which is unclear.  The claim appears to be an independent claim that includes the limitation of the container of claim 1 along with the other limitations.  Applicant needs to rewrite the claim in proper independent or dependent form for clarity.  If the claim is written in independent form, the Applicant needs to list out the limitations of claim 1 to be in proper form.  
In the preamble, is the “combination” a combination of containers to be used in a material handling system for storing and retrieving items”?  
In line 2, the second container “configured similarly” is unclear since it is not clear which features of the first container are also included in the second container.  That is the second container does not clearly include the first or second connectors as mentioned in the first container.  It appears that Applicant means that the second container configured to be “the same as” the first container, and has been interpreted to as such.
One example of claim 1 as understood by the Examiner is below.  Applicant is encouraged to make changes as necessary.  Does Applicant mean: 
“A combination of at least a first and second container for use in a material handling system for storing or retrieving a plurality of items; the material handling system includes a vehicle for delivering and retrieving items, wherein the vehicle delivers an item to a destination; 
the vehicle comprising an on-board motor for driving the vehicle to one of a plurality of storage locations spaced apart vertically and horizontally from one another, and the vehicle further including a transfer mechanism for transferring items between the vehicle and the storage areas; 
the first and second containers each comprising:
a bottom having an upper surface for supporting one or more items;
a front wall projecting upwardly from the bottom surface;
a rear wall projecting upwardly from the bottom surface;
a first side wall extending between the front wall and the rear wall;
a second side wall extending between the front wall and the rear wall;
a first connector connected to the front wall:
a second connector connected to the rear wall:
a first transfer receptacle positioned adjacent the front wall, wherein the first transfer receptacle is configured to mate with the transfer mechanism to displace the container horizontally;
a second transfer receptacle positioned adjacent the rear wall, wherein the second transfer receptacle is configured to mate with the transfer mechanism to displace the container horizontally;
wherein the first and second connectors are configured to be connectable to form a releasable connection; and
the first connector of the first container is connectable with the second connector of the second container to connect the two containers such that horizontal displacement of the first container by the transfer mechanism displaces the second container.”?

Relative to claim 14, “the second connection” is unclear in line 2.  Does Applicant mean, “The second connector”?  

Relative to claim 14, the claim recites the limitation "the second connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-12 are allowed, but must be rewritten to overcome the objections.
Claims 13-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the closest available prior art does not disclose: 
A container for use in a material handling system, the container comprising:
a bottom, front wall, rear wall, and a first and second side walls;
the first side wall extending between the front wall and the rear wall;
the second side wall extending between the front wall and the rear wall;
a first connector connected to the front wall;
a second connector connected to the rear wall;
a first transfer receptacle adjacent the front wall, the first transfer receptacle mates with the transfer mechanism to displace the container horizontally;
a second transfer receptacle adjacent the rear wall, the second transfer receptacle mates with the transfer mechanism to displace the container horizontally; and
the first and second connectors are configured to be connectable to form a releasable connection, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655